DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Restriction to one of the following species is required under 35 U.S.C. 121:
(A)	An invention represented in Figs. 1-2
(B)	An invention represented in Figs. 3-4
(C)	An invention represented in Figs. 5-6
(D)	An invention represented in Figs. 7-9
(E)	An invention represented in Figs. 10-12
(F)	An invention represented in Figs. 13-18
(G)	An invention represented in Figs. 19-22
(H)	An invention represented in Fig. 23
The species are independent or distinct because at least the following differences:

3.	Species A is an invention comprising a transistor element 30 directly connected to a node element VCC of transistor element 33, gate driving circuit element 37, and a positive voltage side of power supply element 38, wherein the transistors are implemented in a common semiconductor substrate.



5.	Species C is an invention similar to species A but a limit resistor is directly connected between transistor element 30 and node element VCC, the resistor is formed as a portion of an N-type diffusion layer adjusted by an impurity concentration.

6.	Species D is an invention similar to species A but comprises a trench with an embedded gate electrode surrounded by an insulating film, wherein the embedded gate surrounds a P and N+ region electrically connected to the node element VCC.

7.	Species E is an invention similar to species D but comprises a trench with an embedded gate electrode surrounded by an insulating film, wherein the embedded gate has a P region element 3ad extending through, and surrounds a P and N+ region elements 3ab and 5a which are electrically connected to the node element VCC.

8.	Species F is an invention comprising a gate control circuit element 61 connected to transistor elements 30, 83-84, and comparator element 62, wherein each of the transistor elements 83-84 connect to a respective circuit containing a capacitor, diode, and resistor.



10.	Species H is an invention similar to Species F but further comprises additional transistor elements 81a, 82a respectively connected to each of the transistor elements 83-84.

11.	The species are independent or distinct because as disclosed and illustrated, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) 	The inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(b) 	The prior art applicable to one invention would not likely be applicable to 
another invention; 
Particularly, it is noted that species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the 

12.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMUEL PARK/
Examiner, Art Unit 2818